In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: April 12, 2022

* * * * * * *                   *   *   *   *   *   *
APRIL FERGUSON,                                     *
Parent of J.F., a minor                             *       UNPUBLISHED
                                                    *
                  Petitioner,                       *       No. 17-1737V
                                                    *
        v.                                          *       Special Master Dorsey
                                                    *
SECRETARY OF HEALTH                                 *       Interim Attorneys’ Fees and Costs.
AND HUMAN SERVICES,                                 *
                                                    *
                  Respondent.                       *
                                                    *
*   *   *    *    *   *   *     *   *   *   *   *   *

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

            DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS1

       On November 6, 2017, April Ferguson (“petitioner”) filed a petition in the National
Vaccine Injury Program (“Vaccine Act” or “the Program”), 42 U.S.C. § 300aa-10 et seq. (2012)2
on behalf of J.F., a minor, alleging that J.F. developed immune thrombocytopenia purpura




1
  Because this unpublished Decision contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.



                                                        1
(“ITP”) as the result of tetanus-diphtheria-acellular pertussis (“Tdap”),3 meningococcal
conjugate, and influenza (“flu”) vaccinations administered on October 23, 2014. Petition at 1-2
(ECF No. 1).

        On February 18, 2022, petitioner filed a motion for interim attorney’s fees and costs,
requesting compensation for the attorneys and paralegals who worked on her case. Petitioner’s
Application for Award of Interim Attorney’s Fees and Reimbursement of Costs (“Pet. Mot.”),
filed Feb. 18, 2022 (ECF No. 83). Petitioner’s request can be summarized as follows:

Richard Gage, P.C.:

Fees – $44,437.70
Costs – $36,271.52

       Petitioner thus requests a total of $80,709.22. Respondent did not file a response by the
court-imposed deadline. This matter is now ripe for adjudication.

       For the reasons discussed below, the undersigned GRANTS IN PART petitioner’s
motion and awards $80,309.22 in attorneys’ fees and costs.

I.     DISCUSSION

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. § 15(e)(1). When
compensation is not awarded, the special master “may” award reasonable fees and costs “if the
special master or court determines that the petition was brought in good faith and there was a
reasonable basis for the claim for which the petition was brought.” Id. If a special master has
not yet determined entitlement, she may still award attorneys’ fees and costs on an interim
basis. Avera v. Sec’y of Health & Hum. Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008). Such
awards “are particularly appropriate in cases where proceedings are protracted and costly
experts must be retained.” Id. Similarly, it is proper for a special master to award interim fees
and costs “[w]here the claimant establishes that the cost of litigation has imposed an undue
hardship and that there exists a good faith basis for the claim.” Shaw v. Sec’y of Health &
Hum. Servs., 609 F.3d 1372, 1375 (Fed. Cir. 2010).

       The claim appears at this point to have been brought in good faith and built on a
reasonable basis. The respondent has not filed any objection or otherwise opposed the motion.
Moreover, the undersigned finds that an award of interim attorneys’ fees and costs is
appropriate here where there are significant expert fees to be paid.

       A.      Reasonable Attorneys’ Fees



3
 Although the petition alleges J.F. received a diphtheria-tetanus-acellular-pertussis (“DTaP”)
vaccination, J.F.’s medical records indicate J.F. received a Tdap vaccination. Petitioner’s
Exhibit (“Pet. Ex.”) 2 at 1.


                                                 2
       The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorneys’ fees and costs under the Vaccine Act. Avera, 515 F.3d at 1349. Using the lodestar
approach, a court first determines “an initial estimate of a reasonable attorneys’ fee by
‘multiplying the number of hours reasonably expended on the litigation times a reasonable
hourly rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Then, the
court may make an upward or downward departure from the initial calculation of the fee award
based on other specific findings. Id. at 1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health & Hum. Servs., 85 Fed.
Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health & Hum. Servs., 3
F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is
“well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing the petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Hum. Servs., 86 Fed. Cl. 201, 209 (2009).

       A special master need not engage in a line-by-line analysis of petitioner’s fee application
when reducing fees. Broekelschen v. Sec’y of Health & Hum. Servs., 102 Fed. Cl. 719, 729
(Fed. Cl. 2011). Special masters may rely on their experience with the Vaccine Act and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health &
Hum. Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991), rev’d on other grounds and aff’d in
relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours claimed in attorney fee requests . . .
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
applications.” Saxton, 3 F.3d at 1521.

      Here, petitioner requests the following hourly rates for the attorneys and paralegals who
worked on this matter:

Richard Gage – Attorney
      2017: $318.00
      2018: $326.00
      2019: $338.00
      2020: $350.00
      2021: $362.00
      2022: $393.00

Kristen Blume – Attorney
       2019: $338.00
       2020: $350.00
       2021: $355.00




                                                3
Paralegals
      2017-2020: $120.00
      2021: $130.00
      2022: $141.00

        The undersigned finds that the requested rates for 2017-2021 are reasonable and in
accordance with what these attorneys and paralegals have previously been awarded for their
Vaccine Program work. See, e.g., Roscoe v. Sec’y of Health & Hum. Servs., No. 11-206V, 2021
WL 3746783, at *2 (Fed. Cl. Spec. Mstr. July 30, 2021) (awarding the same rates for Mr. Gage
from 2018-2021, Ms. Blume from 2019-2021, and the paralegals for 2018-2021); Goldman v.
Sec’y of Health & Hum. Servs., No. 16-1523V, 2021 WL 3056263, at *2 (Fed. Cl. Spec. Mstr.
June 21, 2021) (awarding the same rates for Mr. Gage from 2017-2021, Ms. Blume for 2020, and
the paralegals for 2018-2021); Martin v. Sec’y of Health & Hum. Servs., No. 15-789V, 2020 WL
8674683, at *3 (Fed. Cl. Spec. Mstr. Dec. 8, 2020) (awarding the same rates for Mr. Gage from
2015-2020, Ms. Blume from 2017-2020, and the paralegals from 2016-2020).

        For 2022, petitioner requests an increased rate of $393.00 for Mr. Gage and $141.00 for
the paralegals.4 Pet. Mot. at 3. The undersigned finds the requested rate increases for Mr. Gage
and the paralegals reasonable given the Mr. Gage’s experience in the Program and the
petitioner’s use of the consumer price index calculator to factor in inflation. See, e.g., George v.
Sec’y of Health & Hum. Servs., No. 17-1489V, 2019 WL 2323877, at *3 (Fed. Cl. Spec. Mstr.
May 6, 2019); Auch v. Sec’y of Health & Hum. Servs., No. 12-673V, 2017 WL 1718783, at *2-
3 (Fed. Cl. Spec. Mstr. Apr. 5, 2017). The undersigned shall therefore award these rates for
work performed in 2022.

       The undersigned also finds that the overall hours spent on this matter appear reasonable,
with no reduction necessary.

       B.      Attorneys’ Costs

               1.      Expert Fees

        Petitioner requests $12,500.00 for work performed by Dr. Edwin Forman. Pet. Mot. at
69-71. Dr. Forman reviewed medical records, corresponded with Mr. Gage, and prepared two
expert reports over 25 hours, at a rate of $500.00 per hour. Id. Other special masters have
previously found it reasonable to compensate Dr. Forman at this requested rate. See, e.g., Hogan
v. Sec’y of Health & Hum. Servs., No. 13-780V, 2017 WL 3585648, at *4 (Fed. Cl. Spec. Mstr.
July 24, 2020); Guido v. Sec’y of Health & Hum. Servs., No. 16-435V, 2021 WL 1972268, at *2
(Fed. Cl. Spec. Mstr. Apr. 23, 2021). The undersigned finds Dr. Forman’s hourly rate and time
spent working on this case reasonable and compensates him in full.



4
  The petitioner also requests an increased rate of $385.00 for work done by Ms. Blume in 2022.
However, the invoice provided does not include any requests for work done in 2022. Pet. Mot.
at 45. As Ms. Blume is not requesting compensation for work done in 2022, it is unnecessary for
the undersigned to determine her 2022 rate.


                                                 4
        Petitioner also requests $10,420.00 for work performed by Dr. Mark McNulty in
calculating loss earnings due to work disability for petitioner, including a $1,000.00 retainer fee
already paid to Dr. McNulty. Pet. Mot. at 68. Dr. McNulty is an economist and statistician and
provided an expert report at a rate of $400.00 per hour for 28.55 hours of work. Id. Dr.
McNulty has been previously compensated at this rate, given his credentials, with a Ph.D. in
Economics and Statistics, and similar work provided. See Hodkinson v. Sec’y of Health & Hum.
Servs., No. 14-660V, 2021 WL 5711949, at *4 (Fed. Cl. Spec. Mstr. Nov. 2, 2021). Thus, the
undersigned finds Dr. McNulty’s hourly rate and time spent working on this case reasonable and
compensates him in full.

               2.     Miscellaneous Costs

       Petitioner requests $10,903.25 in costs associated with the preparation of a life care plan
prepared by Elizabeth Kattman of ReEntry Rehabilitation Services, Inc., at a rate of $225.00 per
hour for 47.57 hours of work. Pet. Mot. at 72-76. ReEntry Rehabilitation life care planners have
been previously compensated at this rate for similar work. See, e.g., Desai v. Sec’y of Health &
Hum. Servs., No. 14-811V, 2018 WL 6819551, at *8 (Fed. Cl. Spec. Mstr. Nov. 27, 2018); Rojas
v. Sec’y of Health & Hum. Servs., No. 14-1220V, 2017 WL 6032300, at *13 (Fed. Cl. Spec.
Mstr. Apr. 5, 2017). The undersigned finds these costs generally reasonable and well-
documented. However, there is a charge of $400.00 for “File set up fee,” which the undersigned
finds unsubstantiated. This charge has been deducted from a previous award for a lack of
information establishing its purpose and reasonableness. See Nosches v. Sec’y of Health &
Hum. Servs., No. 16-1657V, 2019 WL 1149944, at *3 (Fed. Cl. Spec. Mstr. Feb. 26, 2019). For
the same reason, the undersigned deducts the requested amount by $400.00, for a total award of
$10,503.25.

       Furthermore, petitioner requests $2,448.27 to cover their attorney’s other miscellaneous
expenses, including copies, Fed Ex costs, Pacer expenses, and other expenses. Pet. Mot. at 59-
60. The undersigned finds these costs reasonable and well-documented, and will award them in
full.

II.    CONCLUSION

        Based on all of the above, the undersigned finds that it is reasonable to compensate
petitioner and her counsels as follows:

Richard Gage, P.C.:
      Requested Attorneys’ Fees:                                            $ 44,437.70
      Awarded Attorneys’ Fees:                                              $ 44,437.70

       Requested Attorneys’ Costs:                                          $ 36,271.52
       Reduction of Attorneys’ Costs:                                       - ($ 400.00)
       Awarded Attorneys’ Costs:                                            $ 35,871.52

       Total Interim Attorneys’ Fees and Costs:                             $ 80,309.22




                                                5
       Accordingly, the undersigned awards:

       A lump sum in the amount of $80,309.22, representing reimbursement for
       reasonable interim attorneys’ fees and costs, in the form of a check payable jointly
       to petitioner and petitioner’s counsel of record, Mr. Richard Gage.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this Decision.5

       IT IS SO ORDERED.

                                             /s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




5
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                6